Citation Nr: 1002431	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-25 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
December 1987, and died in December 2008.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Salt Lake City, Utah (RO).


FINDINGS OF FACT

1.  The Veteran died in December 2008, at the age of 43; the 
death certificate noted that the cause was pending 
investigation.  The subsequent autopsy ultimately concluded 
that the Veteran's immediate cause of death was methadone 
intoxication, and that the manner of death could not be 
determined. 

2.  At the time of the Veteran's death, service connection 
was in effect for bronchial asthma (evaluated as 60 percent 
disabling); right palm scar with nerve involvement (evaluated 
as 50 percent disabling); and residuals of left inguinal 
hernia (noncompensably evaluated).  A total disability rating 
for compensation on the basis of individual unemployability 
(TDIU) had been in effect since October 26, 2000. 

3.  No evidence of methadone intoxication was shown in 
service, and there is no evidence that VA or other medical 
health care providers prescribed methadone for treatment of 
the Veteran's service-connected disorders.

4.  The preponderance of the evidence of record does not show 
that a disability of service origin or a service-connected 
disability, or treatment therefor, caused or contributed to 
the Veteran's death.

5.  The appellant's claim for dependency and indemnity 
compensation (DIC) benefits was received by the RO in 
December 2008, one week after the Veteran's December 2008 
death.

6.  The Veteran was not rated as totally disabling for a 
period of at least 5 years from the date of his discharge or 
release from active duty, or for at least 10 years preceding 
his death, and there is no evidence that he had ever been a 
prisoner of war.  


CONCLUSIONS OF LAW

1.  A disability incurred in, or aggravated by, active 
service did not cause or contribute substantially or 
materially to cause the Veteran's death.  38 U.S.C.A. 
§§°1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2009). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  Service connection was in 
effect for bronchial asthma (evaluated as 60 percent 
disabling); right palm scar with nerve involvement (evaluated 
as 50 percent disabling); and residuals of left inguinal 
hernia (noncompensably evaluated).

The appellant asserts that the Veteran's death was the result 
of his service-connected disorders.  Specifically, she 
asserts that his service-connected disorders resulted in 
significant chronic pain such that treatment through pain 
medications, to include the fatal methadone, was required.  
Although she admits that the Veteran obtained the methadone 
from a non-medical source, she insists that because the pain 
resulting from the Veteran's service-connected disorders was 
so severe, and that VA denied him access to pain management 
and medications, he was forced to utilize other sources for 
medications to treat his pain.  

The Veteran died in December 2008, at the age of 43; the 
death certificate noted that the cause was pending 
investigation.  The subsequent autopsy ultimately concluded 
that the Veteran's immediate cause of death was methadone 
intoxication, and that the manner of death could not be 
determined.  The opinion indicates that the Veteran "died 
following the ingestion of an excessive amount of 
methadone."  The autopsy also reflects that other conditions 
at death, caused by the methadone overdose, included 
pulmonary edema, heart biventricular dilation, and focal 
aspiration pneumonia.  The appellant's depiction of the 
Veteran's day of death essentially reflects that the 
Veteran's friend had visited their house, and had in his 
possession multiple methadone pills; the Veteran decided to 
take at least two of his friend's pills in an effort to treat 
his chronic pain, and the appellant later found the Veteran 
deceased.

In the months leading up to his death, VA outpatient 
treatment records reflect that the Veteran had significant 
trouble with chronic pain, and asked in May 2008 to have 
Tramadol, a painkiller, reinstated.  In July 2008, a mental 
health professional made a request to the Veteran's health 
care team for extremely closely-monitored pain management.  
Later that month, the Veteran's primary care physician 
declined, noting the Veteran's documented inability to stay 
away from amphetamines except while incarcerated.  She cited 
his relapse to methampethamine addiction within a week of 
leaving a substance abuse program in May 2008, and his 3 
previously-broken controlled substance agreements with VA.  

In October 2008, the Veteran reported that he had attempted 
to enrolled in an inpatient program to rid himself of drug 
addiction, but that he had been asked to leave because he was 
found with undeclared his psychiatric medications.  In 
November 2008, the pain clinic director noted that the 
Veteran's urinalyses had tested negative for drugs, to 
include marijuana, since October 2008, but it was too soon 
from his initial abstinence from drugs to welcome him back to 
the pain clinic.  Thus, enrollment in the pain clinic would 
be reconsidered when the Veteran had been drug-free for a 
longer period.  Finally, a December 2008 VA outpatient 
treatment record, dated 3 days prior to the Veteran's death, 
reflects that he visited the VA pharmacy after close of 
business and demanded that his prescription for Tramadol be 
refilled.  The pharmacy director refused because he had 
filled the prescription too recently, and was not due for a 
refill until early January 2009.  The record indicates that 
the Veteran became argumentative at this refusal.  As noted, 
he allegedly took his friend's methadone pills three days 
later, and consequently died.

After review of the claims file, the evidence of record does 
not reflect that the Veteran's death from excessive amounts 
of methadone was related to service or his service-connected 
disorders.  In his June 2009 report, the VA examiner noted 
the Veteran's history of asthma, but referenced the most 
recent chest x-ray as having been normal, and the record of 
his last substantive VA outpatient visit showing the Veteran 
denied being troubled by his asthma symptoms.  The examiner 
also noted the Veteran's history of broken controlled 
substance contracts with VA in 2004, 2007, and 2008, and the 
December 2008 visit, days before his death, in which he 
demanded an early refill of his Tramadol.  However, the 
examiner's review of the Veteran's VA treatment history 
revealed that he had never been prescribed methadone by VA 
medical professionals; although the dentistry department gave 
him Lortab for pain related to dental work, VA would not give 
him methadone or any other opiates for his service-connected 
disorders because of prior pain contract violations.  Because 
the Veteran was never prescribed methadone by VA, the 
examiner concluded, his service-connected disorders, by way 
of treatment he received from VA for same, did not hasten his 
death or contribute to his methadone intoxication.  

Additionally, the appellant's attorney has argued that there 
was evidence on the autopsy report of a respiratory 
condition, and that it was likely that the Veteran's service-
connected bronchial asthma was related to that finding.  
However, the June 2009 VA examiner stated that the excessive 
methadone the Veteran ingested prior to his death "has the 
side effect profile of respiratory suppression that is 
central in nature to the nervous system."  In noting that 
the Veteran's bronchial asthma was minor, in the sense that 
he did not have any anatomical physical changes on the 
February 2008 chest x-ray or the 2003 or 2006 pulmonary 
function tests, the examiner found that the pulmonary edema 
and focal aspiration pneumonia on the autopsy report were 
"both readily explainable by methadone intoxication."  
Thus, the examiner concluded, the respiratory condition noted 
on autopsy was not at least as likely as not related to his 
service-connected asthma.

Finally, the appellant's statements as to the nexus between 
the Veteran's death from excessive amounts of methadone, and 
his service-connected disorders, have been considered; 
however, as the record does not reflect that the appellant 
has the medical training and expertise to determine the 
etiology of the Veteran's death, and as such an opinion goes 
beyond the purview of lay observation, her statements are not 
competent evidence.  Compare Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992), to Robinson v. Shinseki, 557 F.3d 
1355 (2009).  For these reasons, service connection for the 
cause of the Veteran's death is not warranted.

Ultimately, the preponderance of the objective medical 
evidence of record does not show a relationship between the 
Veteran's death and his military service.  38 U.S.C.A. 
§°1310; 38 C.F.R. § 3.312.  For that reason, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Benefits Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was separated from service in December 1987.  
During the Veteran's lifetime, service connection was in 
effect for bronchial asthma (evaluated as 60 percent 
disabling); right palm scar with nerve involvement (evaluated 
as 50 percent disabling); and residuals of left inguinal 
hernia (noncompensably evaluated).  A TDIU had been in effect 
since October 26, 2000, 8 years and 8 months prior to his 
death.  Service connection was not in effect for any other 
disabilities during the Veteran's lifetime.  The Board also 
notes that the Veteran sought a "permanent and total" 
disability rating in September 2006; that claim was denied in 
a February 2007 rating decision.  Accordingly, there are no 
service-connected disabilities that were rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding the Veteran's death, and there 
were no service-connected disabilities that were continuously 
rated totally disabling for a period of not less than five 
years from the date of his December 1987 service separation.  
Additionally, the Veteran was not a former prisoner of war.

In regards to the appellant's counsel's argument that the 
Veteran had "hypothetical entitlement" to TDIU for more 
than the 8 years it existed prior to his death, the Board 
notes that TDIU had been denied by a previous rating 
decisions dated in November 2000.  Moreover, the temporary 
100 percent evaluation awarded by the March 1996 rating 
decision, with respect to the Veteran's service-connected 
right palm scar with nerve involvement, was in effect only 
until March 31, 1996; subsequent to that time, the maximum 
combined evaluation in existence was 80 percent, from May 17, 
2000.

Additionally, the Board notes that, in National Organization 
of Veterans' Advocates, Inc., v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II, regarding a 
challenge to the validity of 38 C.F.R. § 3.22 as amended 
January 21, 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held, in part, that 38 
C.F.R. § 3.22 as amended was not invalid insofar as it 
precluded "hypothetical entitlement" as an additional basis 
for establishing eligibility under 38 U.S.C.A. § 1318.  The 
Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 38 U.S.C.A. § 1311(a)(2) 
and § 1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the Veteran's life or the claim had been denied and was not 
subject to reopening: "hypothetical entitlement" claims.  
Thus, VA had established that "hypothetical entitlement" 
was not a viable basis for establishing benefits under either 
38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  

However, in the later case of Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the United States Court of Appeals for 
Veterans Claims (Court) determined that the theory of 
"hypothetical entitlement" should be applied on a limited 
basis, i.e., only to claims pending on the date of the change 
of 38 C.F.R. § 3.22, that is, January 21, 2000.  The Court in 
Rodriguez held, however, that the amendment to 38 C.F.R. 
§ 3.22 had an impermissible retroactive effect, and that it 
therefore did not apply to any claims filed before January 
21, 2000.  This is to say that the amended provisions of 38 
C.F.R. § 3.22 could not be retroactively applied.  That 
decision was subsequently appealed to the United States Court 
of Appeals for the Federal Circuit.  The Board notes that the 
provisions of 38 C.F.R. § 3.22 were amended in December 2005 
to comport with the holding in Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), clarifying and providing an additional 
definition of "entitle to receive."  See 70 Fed. Reg. 
72,220 (Dec. 2, 2005).

The Board observes that, in the recent decision of Rodriguez 
v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit 
reversed the decision of the Court in Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005), holding that the application of 
amended 38 C.F.R. § 3.22 to the appellant's claim did not 
create an unlawful retroactive effect because it did not 
retrospectively diminish any of her rights to benefits.  
Thus, the Federal Circuit has recently held that the amended 
provisions of 38 C.F.R. § 3.22 do not have an unlawful 
retroactive effect, and may be applied to claims for 
dependency and indemnity compensation benefits filed by 
survivors before the amendment took effect.  Under the 
circumstances of this case, therefore, hypothetical 
entitlement is no longer a viable theory of entitlement, and 
need not be further discussed.  See Rodriguez v. Peake, 511 
F.3d 1147 (Fed. Cir. 2008).  

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
January 2009 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Moreover, while the appellant was 
notified of regulations pertinent to the establishment of an 
effective date, she is not prejudiced, as the preponderance 
of the evidence is against her claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

During the October 2009 Board hearing, the appellant's 
attorney argued that there were notice deficiencies inherent 
in the adjudication of the appellant's claim.  In Hupp, the 
Court held that proper notice in a DIC case must include 1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of death; 2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
3) an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 348-49.  
Examination of the January 2009 notice letter reveals that 
the RO notified the appellant of the three disorders for 
which service-connected was in effect at the time of the 
Veteran's death.  The RO also notified the appellant that she 
needed to submit "evidence showing the veteran died in 
service or medical evidence showing the veteran's service 
connected conditions caused or contributed to the veteran's 
death" and that she should "[p]rovide medical evidence that 
will show a reasonable probability that the condition that 
contributed to the veteran's death was caused by injury or 
disease that began during service."  She was informed that 
because the death certificate submitted listed "pending" as 
the cause of death, it was insufficient, and that she should 
submit the final copy when she obtained it.  Elsewhere in the 
letter, the appellant was asked to provide any other 
pertinent documents, or to authorize the RO to obtain them, 
and was notified what the evidence must show, in clearly 
identified enumerated elements, to substantiate her claim.  

As noted above, the appellant was notified of the Veteran's 
service-connected disorders, and asked for medical evidence 
to support the clearly delineated elements required to 
substantiate a claim both for cause of death and for DIC.  In 
addition to that January 2009 letter, she was also contacted 
by an employee of the RO in February 2009, asked for 
additional information, and informed that she should submit 
any additional medical records or other information pertinent 
to her claim.  Moreover, she has been assisted by the 
attorney of record for the length of her appeal, who by his 
testimony at the October 2009 Board hearing clearly had 
actual knowledge of the regulatory requirements elements of 
each death benefit.  Therefore, the Board finds that any 
deficiency existing in the January 2009 letter to the 
appellant is not prejudicial to her.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
appellant has not indicated, and the record does not contain 
evidence, that the Veteran was in receipt of disability 
benefits from the Social Security Administration (SSA); 
therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  A VA opinion was obtained in June 2009; this opinion 
considered the contents of the autopsy report and toxicology 
findings dated in February 2009.  38 C.F.R. § 3.159(c) (4); 
Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


